Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 11,208,281. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1 and 16 are included in and/or can be gleaned from Claims 1-18 of U.S. Patent No. 11,208,281.
Specifically, it would have been obvious to one of ordinary skill in the art that the 1. A web material dispenser for housing two or more rolls, comprising: a housing comprising: 5a fixed housing portion having a first roll support assembly coupled thereto for supporting a first roll of web material; and a movable housing portion, movable between a closed position and an open position, and having a second roll support assembly coupled thereto for supporting a second roll of web material, 10the fixed and movable housing portions defining a housing chamber therebetween when the movable housing portion is in the closed position, for at least partially enclosing the two or more rolls of web material within the housing chamber, wherein moving the movable housing portion in the open position provides access to the two or more rolls within the housing chamber and allows replacement of at 15least one of the first and second rolls as set forth in Claim 1 of the instant invention; and the dampening system operatively connected to the housing adapted to reduce the speed at which the movable housing portion moves from the closed position to the open position as set forth in Claim 15 of the instant invention corresponds to the 1. A web material dispenser for housing two or more rolls, comprising: a housing comprising: a fixed housing portion having a first roll support assembly coupled thereto for supporting a first roll of web material; and 1. a movable housing portion, movable between a closed position and an open position, and having a second roll support assembly coupled thereto for supporting a second roll of web material; and a dampening system operatively connected to the housing adapted to reduce the speed at which the movable housing portion moves from the closed position to the open position, the fixed and movable housing portions defining a housing chamber therebetween when the movable housing portion is in the closed position, for at least partially enclosing the two or more rolls of web material within the housing chamber, wherein moving the movable housing portion in the open position provides access to the two or more rolls within the housing chamber and allows replacement of at least one of the first and second rolls as set forth in Claim 1 of U.S. Patent No. 11,208,281.
It would have been obvious to one of ordinary skill in the art that the limitations of wherein the movable housing portion is pivotally connected to the fixed housing portion and pivots about a pivoting axis as set forth in Claim 2 of the instant invention; wherein the movable housing 20portion comprises a front cover, and the fixed housing portion comprises a back wall, and wherein a bottom edge of the front cover is hingedly connected to a bottom edge of the back wall as set forth in Claim 3 of the instant invention; wherein the first roll support assembly comprises a first support member extending from the back wall, and a first 25mandrel extending from a surface of the first support member for supporting the first roll of web material as set forth in Claim 4 of the instant invention; wherein the first mandrel is substantially parallel to the back wall as set forth in Claim 5 of the instant invention; wherein the first support member extends from a central portion of the back wall as set forth in Claim 6 of the instant invention; wherein the second roll support assembly comprises a second support member extending from the front cover, and 5a second mandrel extending from the second support member for supporting the second roll of web material as set forth in Claim 7 of the instant invention; wherein the front cover comprises right and left sides, and wherein the second support member is coupled to the front cover proximate one of said sides as set forth in Claim 8 of the instant invention; wherein the first and second mandrels are substantially parallel to one another as set forth in Claim 9 of the instant invention; wherein the first and second mandrels are axially aligned along a common longitudinal axis when the movable housing portion is in the closed position as set forth in Claim 10 of the instant invention; wherein the common longitudinal axis and the pivoting axis are substantially parallel to one another as set forth in Claim 11 of the instant invention; wherein the front cover is configured to rotate downwardly away front the back wall, thus positioning the second mandrel lower than the first mandrel when in the open position as set forth in Claim 12 of the instant invention; wherein the housing comprises right and left sides and the first and second mandrels are each provided with a free outer end by which one of the rolls can be inserted and removed and wherein the free outer ends of the first and second mandrels respectively extend toward a same side of the housing as set forth in Claim 13 of the instant invention; wherein the front cover is provided with an opening, and wherein at least one of the first and second roll of web material is accessible through the opening while the movable housing portion is in the closed position as set forth in Claim 14 of the instant invention corresponds to the limitations of wherein the movable housing portion is pivotally connected to the fixed housing portion and pivots about a pivoting axis as set forth in Claim 2 of U.S. Patent No. 11,208,281; wherein the movable housing portion comprises a front cover, and the fixed housing portion comprises a back wall, and wherein a bottom edge of the front cover is hingedly connected to a bottom edge of the back wall as set forth in Claim 3 of U.S. Patent No. 11,208,281; wherein the first roll support assembly comprises a first support member extending from the back wall, and a first mandrel extending from a surface of the first support member for supporting the first roll of web material as set forth in Claim 4 of U.S. Patent No. 11,208,281; wherein the first mandrel is substantially parallel to the back wall as set forth in Claim 5 of U.S. Patent No. 11,208,281; wherein the first support member extends from a central portion of the back wall as set forth in Claim 6 of U.S. Patent No. 11,208,281; wherein the second roll support assembly comprises a second support member extending from the front cover, and a second mandrel extending from the second support member for supporting the second roll of web material as set forth in Claim 7 of U.S. Patent No. 11,208,281; wherein the front cover comprises right and left sides, and wherein the second support member is coupled to the front cover proximate one of said sides as set forth in Claim 8 of U.S. Patent No. 11,208,281; wherein the first and second mandrels are substantially parallel to one another as set forth in Claim 9 of U.S. Patent No. 11,208,281; wherein the first and second mandrels are axially aligned along a common longitudinal axis when the movable housing portion is in the closed position as set forth in Claim 10 of U.S. Patent No. 11,208,281; wherein the common longitudinal axis and the pivoting axis are substantially parallel to one another as set forth in Claim 11 of U.S. Patent No. 11,208,281; wherein the front cover is configured to rotate downwardly away front the back wall, thus positioning the second mandrel lower than the first mandrel when in the open position as set forth in Claim 12 of U.S. Patent No. 11,208,281; wherein the housing comprises right and left sides and the first and second mandrels are each provided with a free outer end by which one of the rolls can be inserted and removed and wherein the free outer ends of the first and second mandrels respectively extend toward a same side of the housing as set forth in Claim 13 of U.S. Patent No. 11,208,281; wherein the front cover is provided with an opening, and wherein at least one of the first and second roll of web material is accessible through the opening while the movable housing portion is in the closed position as set forth in Claim 14 of U.S. Patent No. 11,208,281.
It would have been obvious to one of ordinary skill in the art that the limitations of wherein the dampening system 5comprises a resilient element coupled between the movable housing portion and fixed housing portion as set forth in Claim 16 of the instant invention; and wherein the resilient element is a torsional spring as set forth in Claim 17 of the instant invention corresponds to the limitations of wherein the dampening system comprises a resilient element coupled between the movable housing portion and fixed housing portion as set forth in Claim 15 of U.S. Patent No. 11,208,281; and wherein the resilient element is a torsional spring as set forth in Claim 16 of U.S. Patent No. 11,208,281.
It would have been obvious to one of ordinary skill in the art that the method of replacing a roll in a dispenser provided with two or more rolls, the 10method comprising the steps of: providing access to a housing chamber of the dispenser by disengaging a movable housing portion relative to a fixed housing portion, the fixed housing portion being provided with a first roll support assembly, and the movable housing portion being provided with a second roll support assembly; 15replacing at least one of the rolls by sliding said one roll out of a mandrel part of the first or second roll support assembly and by sliding a new roll onto the mandrel; and reengaging the movable housing portion to the fixed housing portion as set forth in Claim 18 of the instant invention; wherein the movable housing portion is disengaged from 20the fixed housing portion by pressing a button or turning a key, causing the movable housing portion to rotate downwardly about a hinge or pivot connection, which pivotally connects the fixed and movable portions as set forth in Claim 19 of the instant invention; and the step of dampening motion of the movable housing portion as it rotates downwardly from the closed to the open position as set forth in Claim 20 of the instant invention corresponds to the method of replacing a roll in a dispenser provided with two or more rolls, the method comprising the steps of: providing access to a housing chamber of the dispenser by disengaging a movable housing portion relative to a fixed housing portion and causing the movable housing portion to rotate downwardly about a hinge or pivot connection, which pivotally connects the fixed and movable portions, the fixed housing portion being provided with a first roll support assembly, and the movable housing portion being provided with a second roll support assembly; dampening motion of the movable housing portion during rotational movement of the movable housing portion from a closed position to a open position; replacing at least one of the rolls by sliding said one roll out of a mandrel part of the first or second roll support assembly and by sliding a new roll onto the mandrel; and reengaging the movable housing portion to the fixed housing portion as set forth in Claim 17 of U.S. Patent No. 11,208,281; and the movable housing portion is disengaged from the fixed housing portion by pressing a button or turning a key as set forth in Claim 18 of U.S. Patent No. 11,208,281.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeill (U.S. Patent No. 4,998,681).
With respect to Claim 1, McNeill, Figures 1-6, teaches a web material dispenser for housing two or more rolls, comprising: 
a housing comprising: 
a fixed housing portion 3,4 having a first roll support assembly (See Figure 1 at 13) coupled thereto for supporting a first roll 12 of web material; and 
a movable housing portion 2, movable between a closed position (see Figure 1) and an open position (see Figure 5), and having a second roll support assembly 23 (See Figure 5) coupled thereto for supporting a second roll of web material, 
the fixed 3,4 and movable 2 housing portions defining a housing chamber (see Figure 1) therebetween when the movable housing portion is in the closed position, for at least partially enclosing the two or more rolls of web material within the housing chamber, wherein moving the movable housing portion 2 in the open position provides access to the two or more rolls within the housing chamber and allows replacement of at least one of the first and second rolls.  
With respect to Claim 2, McNeill further teaches wherein the movable housing portion 2 is pivotally connected (at 10 – See Figure 5) to the fixed housing portion and pivots about a pivoting axis.  
With respect to Claim 14, McNeill, Figure 1, further teaches wherein the front cover is provided with an opening 11a, and wherein at least one of the first and second roll of web material is accessible through the opening 11a while the movable housing portion is in the closed position.  
With respect to Claim 18, McNeill, Figures 1-6, teaches a method of replacing a roll in a dispenser provided with two or more rolls, the method comprising the steps of: 
providing access to a housing chamber of the dispenser by disengaging a movable housing portion 2 relative to a fixed housing portion 3,4, the fixed housing portion 3,4 being provided with a first roll support assembly (See Figure 1 at 13), and the movable housing portion 2 being provided with a second roll support assembly 23; 
replacing at least one of the rolls by sliding said one roll out of a mandrel part of the first or second roll support assembly and by sliding a new roll onto the mandrel; and	reengaging the movable housing portion 2 to the fixed housing portion 3,4.  
Allowable Subject Matter
Claims 3-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 3-13 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the web material dispenser set forth including the movable housing portion comprises a front cover, and the fixed housing portion comprises a back wall, and wherein a bottom edge of the front cover is hingedly connected to a bottom edge of the back wall.  
	None of the references of the prior art teach or suggest the movable housing portion comprises a front cover, and the fixed housing portion comprises a back wall, and wherein a bottom edge of the front cover is hingedly connected to a bottom edge of the back wall as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the web material dispenser in the manner required by the claims.
	Claims 15-17 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the web material dispenser set forth including a dampening system operatively connected to the housing adapted to reduce the speed at which the movable housing portion moves from the closed position to the open position
	None of the references of the prior art teach or suggest a dampening system operatively connected to the housing adapted to reduce the speed at which the movable housing portion moves from the closed position to the open position as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the web material dispenser in the manner required by the claims.
Claims 19-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method of replacing a roll in a dispenser set forth including wherein the movable housing portion is disengaged from the fixed housing portion by pressing a button or turning a key, causing the movable housing portion to rotate downwardly about a hinge or pivot connection, which pivotally connects the fixed and movable portions.
	None of the references of the prior art teach or suggest the method step of wherein the movable housing portion is disengaged from the fixed housing portion by pressing a button or turning a key, causing the movable housing portion to rotate downwardly about a hinge or pivot connection, which pivotally connects the fixed and movable portions as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method of replacing a roll in a dispenser in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654